


109 HR 6266 IH: 21st Century Energy Independence Act

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6266
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Berman, Ms. Solis,
			 Ms. Watson,
			 Ms. Millender-McDonald,
			 Mr. Conyers,
			 Mr. McGovern,
			 Mr. Kennedy of Rhode Island,
			 Mr. Pallone,
			 Mr. Kucinich,
			 Mr. Butterfield,
			 Mr. Scott of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Mr. Rangel,
			 Ms. Lee, Mr. Ortiz, Mr.
			 Cuellar, Mr. Reyes,
			 Mrs. Napolitano,
			 Mr. Kildee,
			 Mr. Langevin,
			 Mr. Lynch,
			 Mr. Thompson of Mississippi,
			 Mr. Clay, Mr. Ruppersberger, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Science, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Energy to make loan
		  guarantees for cellulosic ethanol production technology
		  development.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Energy Independence Act
			 of 2006.
		2.FindingsCongress finds the following:
			(1)The Energy Information Administration
			 estimates that the United States imports nearly 60 percent of the oil it
			 consumes.
			(2)The world’s
			 greatest petroleum reserves reside in regions of high geopolitical risk, 57
			 percent of which are in the Persian Gulf.
			(3)Replacing oil
			 imports with domestic alternatives such as traditional and cellulosic ethanol
			 can not only help reduce the $180,000,000,000 that oil contributes to our
			 annual trade deficit, it can end our addiction to foreign oil.
			(4)According to the
			 Department of Agriculture, biomass can displace 30 percent of our Nation’s
			 petroleum consumption.
			(5)Along with
			 traditional production of ethanol from corn, cellulosic ethanol can be produced
			 domestically from a variety of feedstocks, including switchgrass, corn stalks,
			 and municipal solid wastes, which are available throughout our Nation.
			(6)Cellulosic ethanol
			 also relies on its own byproducts to fuel the refining process, yielding a
			 positive energy balance.
			(7)Even though the
			 potential production of traditional corn-based ethanol is about 10,000,000,000
			 gallons per year, the potential production of cellulosic ethanol is estimated
			 to be 60,000,000,000 gallons per year.
			(8)In addition to
			 ensuring access to more abundant sources of energy, replacing petroleum use
			 with ethanol will help reduce United States carbon emissions, which are
			 otherwise expected to increase by 80 percent by 2025.
			(9)Cellulosic ethanol
			 can also reduce greenhouse gas emissions by 87 percent.
			(10)Facilitating the
			 transition from foreign oil to ethanol will protect our environment from
			 dangerous carbon and greenhouse gas emissions.
			(11)Cellulosic
			 ethanol technology requires initial governmental investment and policy support
			 to achieve the necessary scale to become self-sufficient and gain
			 market-penetrating capacity.
			3.PurposeIn carrying out this Act, the Secretary of
			 Energy (in this Act referred to as the Secretary) shall seek to
			 ensure the availability of 200 percent of the volume of renewable fuels
			 required to be available in the United States by 2013 under the Energy Policy
			 Act of 2005, and to ensure the reduction of carbon dioxide emissions from the
			 production and use of renewable fuels by 25 percent.
		4.Loan guarantee
			 programThe Secretary shall
			 establish a program for making loan guarantees for up to 80 percent of the cost
			 of a project, consistent with section 3, for—
			(1)up to 5 projects
			 for the harvesting, storing, and delivery of agriculture residues for use in
			 cellulosic or traditional ethanol production plants;
			(2)cellulosic ethanol
			 production technologies that will reduce the initial capital cost to $2.50 per
			 annual gallon, and reduce operation and maintenance costs to 125 percent of
			 those at traditional corn ethanol plants;
			(3)advanced biomass
			 gasifiers that can provide at least 90 percent of the thermal input
			 requirements for traditional ethanol plants to produce syngas; and
			(4)appropriately
			 scaled catalytic conversion process (such as Fischer-Tropsch) projects to
			 convert syngas to liquid fuels with the potential for economic conversion at
			 facilities producing 100,000,000 annual gallons, with projects colocated at
			 ethanol facilities already using advanced gasifiers given priority.
			5.LimitationsThe Secretary shall make a loan guarantee
			 under section 4(1)—
			(1)for a traditional
			 ethanol plant only if the agriculture residue products are used as feedstock to
			 replace thermal input requirements otherwise provided by fossil fuels such as
			 natural gas or coal; and
			(2)for an existing
			 ethanol plant only if the applicant demonstrates the potential to reduce carbon
			 dioxide emissions related to ethanol production by at least 75 percent.
			6.GrantsThe Secretary may additionally provide
			 grants for projects described in section 4(2) for up to 50 percent of the
			 capital costs of the initial commercialization projects.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for carrying out this Act,
			 $250,000,000.
		
